Citation Nr: 0525014	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased rating for bilateral hearing 
loss, currently evaluated at 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his son



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran, his son, and his representative appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
July 2005.


FINDINGS OF FACT

1.  The medical evidence showed that bilateral hearing loss 
is manifested by Level IX hearing loss in the right ear and 
Level IX hearing loss in the left ear.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
of tinnitus and bilateral hearing loss, alone, render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for bilateral hearing loss were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2004).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA satisfied this duty by means of letters to the 
veteran dated in February 2003, April 2003, and May 2003, 
prior to the July 2003 rating decision, as well as by the 
discussions in the rating decision and the statement of the 
case.  By means of these documents, the veteran was told of 
the requirements to reopen a previously denied claim, 
establish service connection, of the reasons for the denial 
of his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
included a summary of the evidence, all other applicable law 
and regulations, and a discussion of the facts of the case.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's records.  There is no 
indication of any relevant records that the RO failed to 
obtain.    

Furthermore, at the July 2005 hearing, the Judge agreed to 
hold the case open for a period of 30 days after the July 21, 
2005 hearing to allow for additional evidence to be 
submitted.  The Judge held the case open until September 2, 
2005; however, no additional evidence from the veteran was 
received. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examination in May 2003. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).



Analysis 

Bilateral hearing loss

The RO granted service connection for bilateral sensorineural 
hearing loss and assigned a 50 percent rating in November 
2002.  In January 2003, the veteran filed a claim for total 
disability evaluation.  In July 2003, the RO increased the 
evaluation for hearing loss to 60 percent effective from the 
date of the January 2003 claim for TDIU, which the RO 
accepted as a claim for increased evaluation for hearing 
loss.  The veteran appealed this action, asserting that he is 
entitled a higher evaluation for his service-connected 
bilateral hearing loss.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist, must be conducted 
without hearing aids, and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a)(2004).

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.  Based on the level 
of hearing impairment, a percentage evaluation is assigned to 
determine the level of compensation, ranging from 
noncompensable to 100 percent.  38 C.F.R. § 4.85(b) (2004).  
The CAVC noted that disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).  

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).  

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).  

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

On a May 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
65
70
59
LEFT
40
70
75
75
65

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 36 percent in the left ear.  The 
audiologist stated that this is an 80 decibel (db) hearing 
loss.  The veteran wears bilateral hearing aids.  There was 
mild sloping to severe sensorineural hearing loss bilaterally 
and speech reception thresholds were in agreement with the 
pure tone findings.

Following this examination, the VA increased the evaluation 
to 60 percent effective from the date of the claim for total 
disability evaluation accepted as a claim for increased 
evaluation..

The May 2003 VA audiometric findings when applied to the 
above cited rating criteria translate to literal designations 
of Level IX in the right ear and Level IX in the left ear.  
38 C.F.R. § 4.85 Table VI (2004).  Applying these findings to 
the Table shows that an evaluation in excess of 60 percent is 
not warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2004).  
Consequently, audiometric findings do not support the 
assignment of a higher evaluation.  

The Board considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current evaluations of record.  While the Board is 
sympathetic to the veteran's situation, the Board notes, as 
previously stated, that the assignment of a disability rating 
for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The application of the rating schedule to the 
audiological test results of record demonstrate that a 60 
percent rating, but no higher, is warranted for bilateral 
hearing loss.  See 38 C.F.R. § 4.7.  The Board also finds 
that no audiological evaluation of record shows that the 
veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for an evaluation in excess of 60 
percent for bilateral hearing loss.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Therefore, the claim is denied.  
However, the veteran can reapply for a higher evaluation at 
any time.  

TDIU

In various statements and testimony, the veteran contends 
that he is unable to work as an estate planner due to his 
service-connected hearing loss as well as his nonservice-
connected heart disorder.  He further maintains that his 60 
percent evaluation for bilateral hearing loss qualifies him 
for total disability based on individual unemployability 
(TDIU).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In circumstances such as the instant case, where the veteran 
is less than totally disabled under the schedular criteria, 
it must be found that service-connected disorders, and 
service-connected disorders alone, prevent him from securing 
and maintaining substantially gainful employment.  The fact 
that a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating. 38 C.F.R. § 4.19 (2004).  In Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992), the CAVC referred to apparent 
conflicts in the regulations pertaining to Individual 
Unemployability benefits.  Specifically, CAVC indicated that 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to secure 
and follow a substantially gainful occupation. VAOPGCPREC 75-
91 (1991).  In determining whether a veteran is entitled to 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). Thus, in deciding the 
claim, the Board may not favorably consider the effects of 
the veteran's nonservice-connected disabilities with respect 
to their degree of interference with the veteran's 
employability.

Indeed, CAVC stated that in order for a veteran to prevail on 
a claim for a total compensation rating based on individual 
unemployability, the record must reflect some factor, which 
takes his case outside of the norm.  The sole fact that he is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Here, the veteran only has two service-connected 
disabilities, tinnitus (rated 10 percent disabling) and 
bilateral hearing loss (rated 60 percent disabling). The 
combined disability rating is 60 percent.  

The evidence of record does not demonstrate that the 
veteran's service-connected bilateral hearing loss and 
tinnitus impeded his ability to follow a substantially 
gainful occupation.  An April 2001 VA medical record show 
findings of central disc protrusion at C6-7 with diffuse disc 
bulge and hypertrophic degenerative changes at C5-6.  A May 
2003 statement from a private cardiologist shows diagnoses of 
coronary atherosclerotic heart disease and hyperlipidemia.  
According to the veteran, his private doctor told him he was 
unemployable.  On his January 2003 application for TDIU, the 
veteran reported that he last worked as an estate planner in 
1970.  That is the last job that the veteran reported.  The 
Board observes that the first diagnoses of record of 
bilateral hearing loss and tinnitus was in a March 2002 VA 
examination.  This was more than 30 years after the veteran 
stopped working.  Moreover, in his hearing, the veteran 
testified that he had a heart attack and slight stroke and 
this prevented his work.  

In sum, the Board notes that the record does contain 
sufficient evidence in the file to the effect that the 
veteran is unemployable due to his service-connected 
disabilities.  However, the objective medical evidence 
indicates that while the veteran is unable to obtain 
substantial gainful occupation, it is not as a result of his 
service-connected disabilities of hearing loss and tinnitus. 
There is no objective evidence to substantiate the veteran's 
claim that he is unable to secure or follow a substantially 
gainful occupation solely due to his service-connected 
disabilities.

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support the veteran's claim that his service-
connected disabilities, alone, prevent him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities. The veteran's 
education and job experience provide him with the ability to 
obtain suitable gainful employment, despite his service-
connected tinnitus and bilateral hearing loss.

Extraschedular

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may is made. The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R § 3.321(b)(1) (2004).

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which the veteran on appeal sought an increased evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The Board has reviewed the record under the provisions 38 
C.F.R. § 3.321.  Despite the veteran's contentions that his 
hearing loss made it hard for him to work as an estate 
planner, the evidence of record indicates that the veteran 
retired in 1970.  His hearing loss was not diagnosed until 
2002.  The medical evidence does not show that there has been 
marked interference with the veteran's work performance as to 
warrant an extraschedular evaluation. There is also no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his bilateral hearing loss 
or tinnitus.

The Board recognizes the veteran's subjective complaints and 
assertions that his service-connected disability warrant 
increased disability evaluations.  However, the clinical 
evidence does not support the veteran's assertions.  As such, 
the preponderance of the evidence is against the claims for a 
higher evaluation.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
bilateral hearing loss is denied.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


